Filed 7/22/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2020 ND 170

City of Fargo, a political subdivison
of the State of North Dakota,                              Plaintiff and Appellee
      v.
Karen C. Wieland,                                       Defendant and Appellant

                                 No. 20200100

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable John C. Irby, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice. Justice McEvers filed an opinion
concurring specially in which Justice VandeWalle joined. Justice Crothers filed
a dissenting opinion in which Justice Tufte joined.

Jane L. Dynes, Fargo, ND, for plaintiff and appellee.

Jonathan T. Garaas, Fargo, ND, for defendant and appellant.
                         City of Fargo v. Wieland
                               No. 20200100

Jensen, Chief Justice.

[¶1] Karen Wieland appeals from a district court’s order denying her motion
seeking post-judgment interest in an eminent domain action. Wieland
contends that post-judgment interest is payable subsequent to a political
subdivision’s deposit of the full amount of the judgment under N.D.C.C. § 32-
15-29 when a property owner appeals from the judgment in eminent domain
proceedings. We affirm.

                                      I

[¶2] On January 19, 2019, the district court entered a judgment awarding
Wieland $850,000 as just compensation for the taking of her property. The
following day, the City of Fargo deposited $850,000 with the Cass County Clerk
of Court. On March 13, 2019, the district court amended the judgment to
include an additional $89,044.32 for attorney fees and costs. That same day,
the City deposited an additional $89,044.32 with the Cass County Clerk of
Court.

[¶3] Wieland appealed from the amended judgment. City of Fargo v. Wieland,
2019 ND 286, 936 N.W.2d 55. In her prior appeal, Wieland argued the eminent
domain action should be dismissed because the City failed to pay or deposit
post-judgment interest subsequent to the City depositing the full amount of
the judgment in court. Id. ¶ 26. We concluded there was no authority that
required dismissal of an eminent domain action upon a political subdivision’s
failure to pay or deposit post-judgment interest subsequent to the deposit of
the full amount of the judgment in court. Id. ¶ 28. We affirmed the district
court’s amended judgment awarding Wieland $939,044.32 for just
compensation and attorney’s fees in the eminent domain action. Id. ¶ 30. Our
decision was limited to Wieland’s request to dismiss the proceedings in their
entirety.




                                      1
[¶4] In the prior appeal we noted the existence of a potential issue of whether
a landowner who appeals a judgment in eminent domain proceedings, without
accepting or withdrawing deposited funds, is entitled to post-judgment interest
subsequent to the deposit of the full amount of the judgment in court. Wieland,
2019 ND 286, ¶ 29, 936 N.W.2d 55. Immediately after identifying that
potential issue, this Court noted the following: “[b]ecause Wieland has not
raised this issue with the district court and briefed it for our review, we decline
to expand Wieland’s request for relief beyond her argument this action must
be dismissed due to the City’s failure to pay or deposit post-judgment interest.”
Id.

[¶5] Following the issuance of the mandate by the Court in the prior appeal,
Wieland moved pursuant to N.D.C.C. § 32-15-29 for payment of the original
amended judgment that had been deposited by the City in court, plus any
accrued post-judgment interest. The district court denied the request for post-
judgment interest after determining the accrual of interest was suspended
once the City deposited the original amended judgment amount with the court
and that it did not have the authority to further amend the judgment after this
Court’s affirmance of the original amended judgment without remand on the
prior appeal. Wieland appealed the denial of her request for post-judgment
interest and now raises the issue we left unaddressed in the prior appeal:
whether a landowner who appeals an award in eminent domain proceedings,
without accepting or withdrawing deposited funds, is entitled to the payment
of post-judgment interest subsequent to the deposit of the full amount of the
judgment.

                                        II

[¶6] The City seeks to dismiss Wieland’s appeal, arguing that Wieland’s
appeal is not authorized by law. Rule 27(f) of our Rules of Appellate Procedure
allows the filing of a motion to dismiss an appeal to assert the appeal is not
authorized by law. IRET Props. LP v. Williams Cty. Bd. of Comm’rs, 2018 ND
223, ¶ 5, 918 N.W.2d 56. Appeals authorized by law are defined under
N.D.C.C. § 28-27-02.


                                        2
[¶7] The City contends that Wieland’s appeal is not authorized by law
because Wieland’s request for post-judgment interest was foreclosed by our
prior affirmance of the judgment without remanding any issues back to the
district court. Relying on the law of the case doctrine, the City argues the post-
judgment interest issue was either resolved, or could have been resolved, in
the prior appeal. “Under the law of the case doctrine, when an appellate court
has ruled on a legal question and remanded matter to the lower court, the legal
question addressed becomes the law of the case and will not be modified on a
subsequent appeal in the same case.” Thompson v. Johnson, 2019 ND 111,
¶ 12, 926 N.W.2d 120 (citing Riverwood Commercial Park, L.L.C. v. Standard
Oil Co., Inc., 2007 ND 36, ¶ 12, 729 N.W.2d 101).

[¶8] In the prior appeal, we declined to expand Wieland’s post-judgment
interest argument beyond her request for dismissal of an eminent domain
proceeding based on a political subdivision’s failure to deposit post-judgment
interest. Wieland, 2019 ND 286, ¶ 29, 936 N.W.2d 55. However, we recognized
the open issue of whether a landowner who appeals an award in eminent
domain proceedings, in lieu of accepting or withdrawing deposited funds, is
entitled to the payment of post-judgment interest. Id. ¶ 29. At the time of the
prior appeal, the district court had not been asked to consider whether the
accrual of post-judgment interest was authorized by statute. Wieland’s appeal
does not raise an issue that had been decided by the district court before the
prior appeal and this Court left the issue unaddressed in the prior appeal.
Under the circumstances of this case we deny the City’s motion to dismiss this
appeal as not authorized by law.

                                      III

[¶9] Wieland contends she is entitled to post-judgment interest on the
underlying eminent domain award. The City asserts that it satisfied its
obligation to Wieland when it deposited with the court the full amount required
by the amended judgment as provided by N.D.C.C. § 32-15-29. Wieland
counters that the City’s interpretation of N.D.C.C. § 32-15-29 would place
landowners in an untenable position, forcing landowners to choose between
withdrawing the deposit and foregoing an appeal except for a claim to greater

                                        3
compensation, or initiating an appeal that preserves all of the potential issues
without withdrawing the deposited funds and foregoing the accrual of interest
on the deposit or the use of the funds.

[¶10] This Court has previously recognized that a judgment debtor has the
“power to suspend the accrual of interest while the appeal was pending by
tendering the amount of the original judgment into court.” Gonzalez v.
Tounjian, 2004 ND 156, ¶ 16, 684 N.W.2d 653. “Any perceived inequity in
allowing an appealing party to collect interest during the pendency of an
unsuccessful appeal is ameliorated by the ability of the appellee to tender the
amount of the judgment into court and thereby stop the accrual of interest.”
Dick v. Dick, 434 N.W.2d 557, 559 (N.D. 1989). We conclude, absent a statutory
provision to the contrary, the accrual of interest was suspended by the City’s
deposit of the judgment amount.

[¶11] Section 32-15-29, N.D.C.C., provides the post-judgment procedure for
providing payment to a landowner in eminent domain proceedings, defines
when the political subdivision can take possession of the landowner’s property,
and defines the landowner’s rights in the event of an appeal. Section 32-15-29
reads as follows:

            At any time after the entry of judgment, whenever the
      plaintiff shall have paid to the defendant, or into court for the
      defendant, the full amount of the judgment, the district court in
      which the proceeding was tried, upon notice of not less than three
      days, may authorize the plaintiff to take possession of and use the
      property during the pendency of and until the final conclusion of
      the litigation and, if necessary, may stay all actions and
      proceedings against the plaintiff on account thereof. The
      defendant, who is entitled to the money paid into court for the
      defendant upon judgment, shall be entitled to demand and receive
      the same at any time thereafter upon obtaining an order therefor
      from the court. The court, or a judge thereof, upon application
      made by such defendant, shall order and direct that the money so
      paid into court for the defendant be delivered to the defendant
      upon the defendant’s filing a satisfaction of the judgment, or upon
      the defendant’s filing a receipt therefor and an abandonment of all
      defenses to the action or proceeding except as to the amount of
                                       4
      damages that the defendant may be entitled to in the event that a
      new trial shall be granted. A payment to a defendant as aforesaid
      shall be held to be an abandonment by such defendant of all
      defenses interposed by the defendant, except the defendant’s claim
      for greater compensation.

N.D.C.C. § 32-15-29.

[¶12] “The interpretation of a statute is a question of law, fully reviewable on
appeal.” State v. Foster, 2020 ND 85, ¶ 26, 942 N.W.2d 829 (quoting State v.
Haugen, 2007 ND 195, ¶ 7, 742 N.W.2d 796). “This Court’s primary purpose
when interpreting a statute is to determine legislative intent.” Herman v.
Herman, 2019 ND 248, ¶ 8, 934 N.W.2d 874 (citing State v. Bearrunner, 2019
ND 29, ¶ 5, 921 N.W.2d 894). “Words in a statute are given their plain,
ordinary, and commonly understood meaning, unless defined by statute or
unless a contrary intention plainly appears.” Id. (citing N.D.C.C. § 1-02-02).
“When the wording of a statute is unambiguous, the letter of it is not to be
disregarded under the pretext of pursuing its spirit.” Haggard v. Meier, 368
N.W.2d 539, 541 (N.D. 1985) (citing N.D.C.C. § 1-02-05). It is improper for the
Court to attempt to construe a statutory provision so as to legislate additional
requirements or proscriptions which the words of the provision does not itself
provide. Id.

[¶13] Wieland has not raised a constitutional challenge to N.D.C.C. § 32-15-29
and the statute is not ambiguous. The statute does not provide for the accrual
of any interest following the deposit of the full judgment amount by the
political subdivision. While we agree with Wieland that the statute appears to
require unsatisfied landowners to make a difficult choice between withdrawing
the deposit and limiting their appeal to a claim for greater compensation, or
foregoing the use of the funds and preserving all of their potential issues on
appeal, there is nothing in the statute suggesting the legislature intended
something different. We conclude N.D.C.C. § 32-15-29 does not provide for the
accrual of post-judgment interest subsequent to a deposit of the full amount of
the judgment by the political subdivision.



                                       5
                                       IV

[¶14] Wieland argues that even in the absence of a political subdivision’s
obligation to provide the payment of post-judgment interest subsequent to
making a deposit pursuant to N.D.C.C. § 32-15-29, the City has an obligation
to deposit post-judgment interest under N.D.C.C. § 32-15-30. Section 32-15-30
reads as follows:

             The payment of the money into court as provided for in this
      chapter shall not discharge the plaintiff from liability to keep the
      said fund full and without diminution, but such money shall be
      and remain as to all accidents, defalcations, or other contingencies
      as between the parties to the proceedings at the risk of the
      plaintiff, and shall remain so until the amount of the compensation
      or damages finally is settled by judicial determination and until
      the court awards the money, or such part thereof as shall be
      determined upon, to the defendant, and until the defendant is
      authorized or required by order of court to take it. If for any reason
      the money at any time shall be lost, or otherwise abstracted or
      withdrawn, through no fault of the defendant, the court shall
      require the plaintiff to make and keep the sum good at all times
      until the litigation finally is brought to an end, and until paid over
      or made payable to the defendant by order of the court, as provided
      in section 32-15-29, and until such time or times the clerk of court
      shall be deemed to be the custodian of the money and shall be liable
      to the plaintiff upon the clerk’s official bond for the same, or any
      part thereof, if for any reason it is lost, or otherwise abstracted or
      withdrawn.

N.D.C.C. § 32-15-30.

[¶15] Wieland argues the language of the statute allocating the risk of loss to
the political subdivision and the language “without diminution” require the
accrual of interest on the post-judgment deposit of the full amount of the
judgment made by the political subdivision. We are guided by the same rules
of statutory interpretation noted above in section III. The statute is not
ambiguous and does not provide for the accrual of any interest following the
deposit of the full judgment amount by the political subdivision.


                                        6
                                       V

[¶16] The City’s motion to dismiss under N.D.R.App.P. 27(f) is denied. The
law of the case did not prohibit Wieland’s motion requesting post-judgment
interest. Neither N.D.C.C. §§ 32-15-29 nor 32-15-30 provide for post-judgment
interest on an award in an eminent domain proceedings subsequent to the
political subdivision’s deposit of the full amount of the judgment in court. It is
unnecessary to address other arguments raised because they are unnecessary
to the decision or are without merit. The district court’s order denying
Wieland’s request for post-judgment interest is affirmed.

[¶17] Jon J. Jensen C.J




McEvers, Justice, concurring specially.

[¶18] I agree with the majority this case should be affirmed. However, I would
affirm for a different reason.


                                        7
[¶19] The district court held the law of the case doctrine and the mandate rule
apply and it could not modify its own judgment. In Viscito v. Christianson, this
Court discussed the law of the case doctrine and the mandate rule as follows:

      Generally, the law of the case is defined as the principle that if an
      appellate court has passed on a legal question and remanded the
      cause to the court for further proceedings, the legal question thus
      determined by the appellate court will not be differently
      determined on a subsequent appeal in the same case where the
      facts remain the same. In other words, [t]he law of the case
      doctrine applies when an appellate court has decided a legal
      question and remanded to the district court for further
      proceedings, and [a] party cannot on a second appeal relitigate
      issues which were resolved by the Court in the first appeal or
      which would have been resolved had they been properly presented
      in the first appeal. The mandate rule, a more specific application
      of law of the case requires the trial court to follow pronouncements
      of an appellate court on legal issues in subsequent proceedings of
      the case and to carry the [appellate court’s] mandate into effect
      according to its terms. . . . and we retain the authority to decide
      whether the district court scrupulously and fully carried out our
      mandate’s terms.

2016 ND 139, ¶ 7, 881 N.W.2d 633 (quoting Carlson v. Workforce Safety & Ins.,
2012 ND 203, ¶ 16, 821 N.W.2d 760). See also Johnston Land Co., LLC v.
Sorenson, 2019 ND 165, ¶ 11, 930 N.W.2d 90 (same).

[¶20] Wieland argued in the prior appeal the eminent domain action must be
dismissed because the City failed to pay her post-judgment interest under
N.D.C.C. § 28-20-34. City of Fargo v. Wieland, 2019 ND 286, ¶ 26, 936 N.W.2d
55. This Court rejected her dismissal argument and declined to expand her
request for relief beyond her argument that the action must be dismissed. Id.
at ¶ 29. We affirmed the judgment and did not remand any issues to the
district court. Id. at ¶ 30. This Court affirmed the amended judgment, which
did not include post-judgment interest. This is the law of the case and must
be followed. The district court did not err in applying the law of the case
doctrine and the mandate rule, and on that basis, I would affirm.


                                       8
[¶21] Lisa Fair McEvers
      Gerald W. VandeWalle




Crothers, Justice, dissenting.

[¶22] I respectfully dissent.

                                      VI
[¶23] The majority affirms the district court by concluding “[n]either N.D.C.C.
§§ 32-15-29 nor 32-15-30 provide for post-judgment interest on an award in an
eminent domain proceedings subsequent to the political subdivision’s deposit
of the full amount of the judgment in court.” Majority, at ¶ 16. I respectfully
disagree.

                                     VII
[¶24] Article I, Section 16 of the North Dakota Constitution states, “Private
property shall not be taken or damaged for public use without just
compensation. . . .” “The Fifth Amendment to the United States Constitution
guarantees that private property shall not ‘be taken for public use, without just
compensation.’” Wild Rice River Estates, Inc. v. City of Fargo, 2005 ND 193,
¶ 12, 705 N.W.2d 850 (citing U.S. Const. Amend. V). “The takings clause of the
Fifth Amendment is made applicable to the states through the Fourteenth

                                       9
Amendment.” Id. (citing Rippley v. City of Lincoln, 330 N.W.2d 505, 507 n.1
(N.D. 1983)).

[¶25] Just compensation includes post-judgment interest. In Donaldson v. City
of Bismarck, 3 N.W.2d 808, 810 (N.D. 1942) we stated:

      “Damages recoverable by an owner of property that has been taken
      or damaged in violation of Section 14 of the Constitution of North
      Dakota includes such additional amount beyond the value of the
      property or the amount of the damage to the property as of the
      time of the taking or damaging as may be necessary to award the
      full equivalent of the value or of the damage, as the case may be,
      paid contemporaneously with the taking or the damaging. Interest
      at the rate prescribed by the laws of this State as compensation for
      ‘the use, or forbearance, or detention of money’ (Ch. 157, Laws
      1935) is a proper measure by which to ascertain the amount so to
      be added.”

Interest is payable on judgments at the rates established in N.D.C.C. § 28-20-
34.

[¶26] Section 32-15-29, N.D.C.C., provides for when a taking occurs, how
money for the taking is paid to an owner, the acceptance of the payment, and—
importantly in this case—when defenses are abandoned by acceptance or
withdrawal of the payment. That section states:

      “At any time after the entry of judgment, whenever the plaintiff
      shall have paid to the defendant, or into court for the defendant,
      the full amount of the judgment, the district court in which the
      proceeding was tried, upon notice of not less than three days, may
      authorize the plaintiff to take possession of and use the property
      during the pendency of and until the final conclusion of the
      litigation and, if necessary, may stay all actions and proceedings
      against the plaintiff on account thereof. The defendant, who is
      entitled to the money paid into court for the defendant upon
      judgment, shall be entitled to demand and receive the same at any
      time thereafter upon obtaining an order therefor from the court.
      The court, or a judge thereof, upon application made by such
      defendant, shall order and direct that the money so paid into court
      for the defendant be delivered to the defendant upon the
                                       10
      defendant’s filing a satisfaction of the judgment, or upon the
      defendant’s filing a receipt therefor and an abandonment of all
      defenses to the action or proceeding except as to the amount of
      damages that the defendant may be entitled to in the event that a
      new trial shall be granted. A payment to a defendant as aforesaid
      shall be held to be an abandonment by such defendant of all
      defenses interposed by the defendant, except the defendant’s claim
      for greater compensation.”

[¶27] The majority concludes, “absent a statutory provision to the contrary,
the accrual of interest was suspended by the City’s deposit of the judgment
amount.” Majority, at ¶ 10. To support this conclusion the majority relies on
two non-taking cases. That reliance is misplaced.

[¶28] The majority cites Gonzalez v. Tounjian, 2004 ND 156, ¶ 16, 684 N.W.2d
653, and Dick v. Dick, 434 N.W.2d 557, 559 (N.D. 1989), which note the ability
of the appellee to tender the amount of a judgment into court and thereby stop
the accrual of interest. Majority, at ¶ 10. In Gonzalez, an injured apartment
tenant brought a personal injury action against another tenant and apartment
owner after suffering injuries in a fire. Gonzalez, at ¶ 2. In Dick, the question
was whether interest accrues on a monetary award in a divorce judgment
where the judgment is silent as to interest. Dick, at 557. Importantly, neither
claimant in Gonzalez or Dick was entitled to just compensation protected by
the Constitution, nor were they subject to an “accept and abandon defenses”
statute like that in N.D.C.C. § 32-15-29. Therefore, those cases provide no
guidance for resolving the question here whether a landowner who had
property taken by eminent domain is entitled to post-judgment interest when
she cannot withdraw deposited funds without abandoning the appeal of her
non-compensation issues.

[¶29] In the context of eminent domain, the answer is found in N.D.C.C. § 32-
15-30, which squarely places on Fargo the obligation to make sure deposited
funds fully compensate Wieland. The statute provides:

      “The payment of the money into court as provided for in this
      chapter shall not discharge the plaintiff from liability to keep the
      said fund full and without diminution, but such money shall be
                                       11
      and remain as to all accidents, defalcations, or other contingencies
      as between the parties to the proceedings at the risk of the
      plaintiff, and shall remain so until the amount of the compensation
      or damages finally is settled by judicial determination and until
      the court awards the money, or such part thereof as shall be
      determined upon, to the defendant, and until the defendant is
      authorized or required by order of court to take it. If for any reason
      the money at any time shall be lost, or otherwise abstracted or
      withdrawn, through no fault of the defendant, the court shall
      require the plaintiff to make and keep the sum good at all times
      until the litigation finally is brought to an end, and until paid over
      or made payable to the defendant by order of the court, as provided
      in section 32-15-29, and until such time or times the clerk of court
      shall be deemed to be the custodian of the money and shall be liable
      to the plaintiff upon the clerk’s official bond for the same, or any
      part thereof, if for any reason it is lost, or otherwise abstracted or
      withdrawn.”

[¶30] The majority concluded, “[t]he statute is not ambiguous and does not
provide for the accrual of any interest following the deposit of the full judgment
amount by the political subdivision.” Majority, at ¶ 15. I disagree.

[¶31] The first sentence in N.D.C.C. § 32-15-30 can be broken down into
several provisions applicable to this case. First, the section states, “The
payment of the money into court as provided for in this chapter shall not
discharge the plaintiff from liability to keep the said fund full and without
diminution.” This portion allocates to Fargo the risk that deposited funds will
not fully and adequately provide Wieland with just compensation. Just
compensation includes interest accruing on the judgment. Donaldson,
3 N.W.2d 808, 810 (N.D. 1942). Therefore, the first sentence of N.D.C.C. § 32-
15-29 puts on Fargo the risk that a deposit into court may be inadequate to pay
just compensation—including post-judgment interest. To read the sentence
otherwise ignores the second sentence of N.D.C.C. § 32-15-30 which covers
funds “lost, or otherwise abstracted or withdrawn, through no fault of the
defendant.” See Estate of Christeson v. Gilstad, 2013 ND 50, ¶ 12, 829 N.W.2d
453 (“When engaging in statutory interpretation, this Court has consistently



                                       12
recognized that it must be presumed the legislature intended all that it said,
said all that it intended to say, and meant what it has plainly expressed.”).

[¶32] The next part of the first sentence in N.D.C.C. § 32-15-30 provides that
Fargo “shall remain [responsible to keep the said fund full and without
diminution] until the amount of the compensation or damages finally is settled
by judicial determination and until the court awards the money, or such part
thereof as shall be determined upon, to the defendant, and until the defendant
is authorized or required by order of court to take it.” Here, judgment was
entered on January 15, 2019, and an amended judgment was entered on
March 13, 2019. Weiland was prevented by N.D.C.C. § 32-15-29 from
withdrawing the funds until the issues in her first appeal were decided.
Therefore, it was not until the district court’s March 31, 2020 Order for Release
of Funds that Wieland was authorized to withdraw the money which Fargo
deposited with the clerk of court. Under clear provisions of the second part of
the first sentence in N.D.C.C. § 32-15-30, between March 13, 2019 and March
31, 2020, Fargo remained responsible for maintaining the deposit in an amount
that would fully pay Wieland just compensation—including post-judgment
interest.

[¶33] In this case, Fargo unilaterally chose to deposit funds with the clerk of
court. At oral argument during this appeal, Fargo stated it did not know if the
deposited funds accrued interest, and that it did not inquire with the clerk of
court whether interest accrued on the funds. According to the record as we
know it, Fargo did not request that the clerk of court maintain the funds in an
interest bearing account. Notwithstanding its clear liability going forward,
Fargo did not even ask how or where the funds would be maintained.

[¶34] Under the majority’s interpretation of N.D.C.C. § 32-15-29 and N.D.C.C.
§ 32-15-30, Fargo can simply dump more than $900,000 on the clerk of court’s
counter and walk away. Under the majority’s interpretation of the statutes,
Fargo has no responsibility for how the funds are handled subsequently. I
cannot agree with those results. If the words “keep said fund full” and “without
diminution” in N.D.C.C. § 32-15-30 have any meaning, those words require
that Fargo ensure interest accrues on the money that it remains responsible

                                       13
for paying Wieland. In order for Wieland to receive just compensation as
required by both the North Dakota and the United States Constitutions, I also
read N.D.C.C. § 32-15-30 as imposing on Fargo the risk that (and, hence,
liability for) the deposited funds will fully pay Wieland just compensation when
Wieland is legally entitled to withdraw the funds.

[¶35] I also respectfully disagree with the special concurrence stating this case
can be affirmed under the law of the case doctrine and the mandate rule.
McEvers, concurring specially at ¶ 20. The issue in this appeal is post-
judgment interest. Due to the timing of events explained in paragraph 32
above, the issue here was not ripe for consideration in the first appeal. Rather,
the first appeal was from the judgment and this appeal was taken after the
district court denied Wieland’s request for post-judgment interest from entry
of judgment in 2019 to March of 2020 when the court authorized Wieland to
withdraw the deposited funds.

[¶36] Because Wieland presents an appealable issue, because just
compensation includes post-judgment interest, and because the payment of
money into the court is Fargo’s risk, I would reverse and remand for the district
court to award post-judgment interest.

[¶37] Daniel J. Crothers
      Jerod E. Tufte




                                       14